Citation Nr: 0701467	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  96-00 613A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Eric C. Tostrud, Attorney at 
Law



WITNESSES AT HEARING ON APPEAL

Appellant and friend





INTRODUCTION

The veteran had had active duty from May 1951 to January 
1953.  

This matter was last before the Board of Veterans' Appeals 
(Board) in August 2003,  on appeal from an August 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  Upon its last review, the 
Board denied the benefit sought.  

The veteran filed a timely notice of appeal with the U.S. 
Court of Appeals for Veterans Claims (Court), and in February 
2006 the Court vacated and remanded the claim to the Board 
for readjudication.  The veteran through counsel has 
presented additional argument before the Board.   

Following the retirement of the Veterans Law Judge denying 
the claim in August 2003, the appeal was reassigned to the 
undersigned.  

After a careful review of the record, including the pleadings 
of the parties before the Court and the Court's order, the 
Board finds that this matter must be REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC, to 
ensure compliance with applicable law.  VA will notify the 
veteran if further action is required on his part.


REMAND

Requisite for a grant of service connection for PTSD is 
medical evidence establishing a diagnosis of the disorder, 
credible supporting evidence that the claimed in-service 
stressors actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressors. 38 C.F.R. § 3.304(f).  This 
remand is predicated upon the lack of proper development of 
the record as to the initial prong of 38 C.F.R. § 3.304(f), 
that of a diagnosis.  

The Board does not express an opinion in the present action 
as to the merits of the claim.  However, in its review of the 
issue of whether the statutory duty to assist has been 
fulfilled, the Board has noted facts as presented here which 
may be of assistance to the RO/AMC.

First, and although in its readjudication of this matter, the 
RO/AMC will ascertain whether there is any other research 
towards substantiation of the stressors claimed by the 
veteran, the record appears to indicate that at least one of 
the veteran's claimed stressors is substantiated.  

The record indicates that during his military service in 
Korea, the veteran was assigned to Company C, 84th Engineers 
Battalion (Construction), U.S. Army.  Government obtained 
records indicate that in February 1952, during the veteran's 
assignment to the battalion, both the veteran's unit and its 
battalion-sister Company B were assigned to construct a 
structure identified as a railroad-highway bridge over the 
Injin River.  During the course of this assignment, the 
bridge was bombed by an unidentified aircraft.  Apparently, 
although two 1000-pound bombs were dropped, one exploded 20 
feet from the bridge and damaged the structure, the other 
bomb being buried in the mud under the bridge, and not 
recovered.  

Given the veteran's confirmed assignment to the unit on the 
scene at the time of the bombing of the Freedom Bridge in 
February 1952, the RO/AMC should carefully consider the 
Court's rulings in Pentecost v. Principi, 16 Vet. App. 124 
(2002) and  Suozzi v. Brown, 10 Vet. App. 307 (1997) 
(Holdings in substance that once verification of the stressor 
event has been submitted, the veteran's personal exposure to 
the event may be implied by the evidence of record. A veteran 
need not substantiate his actual presence during the stressor 
event; the fact that the veteran was assigned to and 
stationed with a unit that was present while such an event 
occurred may strongly suggest that he was, in fact, exposed 
to the stressor event.).    





With regard to the question of whether the veteran has been 
diagnosed to have PTSD, the Board presently finds that the 
medical evidence is inadequate.  

The provisions of 38 C.F.R. § 3.304(f) mandate that VA apply 
the criteria of Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV) in evaluating claims of 
service connection for PTSD.  Cohen v. Brown, 10 Vet. App. 
128 (1997).

While the veteran has been receiving medical treatment and 
counseling for PTSD, there are three salient medical opinions 
of record bearing on the diagnosis in question.  While the 
former records are clearly relevant as they bear upon the 
severity of a claimed disorder, such evidence is not 
dispositive as to the whether the veteran has been diagnosed 
in accordance with DSM-IV in the first instance.  Compare 
Francisco v. Brown, 7 Vet. App. 55 (1994); Fenderson v. West, 
12 Vet. App. 119 (1999) (As to the relevance of treatment 
records bearing upon the severity of service-connected 
disorders) with Morton v. Principi, 3 Vet. App. 508, 509 
(1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992) 
(Observing that evidence of the appellant's current 
condition is not generally relevant to the issue of service 
connection, absent some competent linkage to military 
service).  

It has been repeatedly held that laypersons, i.e., those 
untrained in medicine such as the Board; and claimants and 
their representatives, are not competent to render medical 
opinions.  Compare Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Boeck v. Brown, 6 Vet. App. 14, 16 (1993); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Fluker v. Brown, 5 Vet. 
App. 296, 299 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992) (As to claimants untrained in medicine) with 
Allday v. Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 
Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); 
and Colvin v. Derwinski, 1 Vet. App. 171 (1991) (As to VA 
personnel untrained in medicine).  

The validity of a diagnosis is such a medical question.  One 
of VA's responsibilities, and that of the Board when called 
upon to do so, is to ascertain whether if such a diagnosis is 
rendered, it is supported in fact.  See, e.g., Shipwash v. 
Brown, 8 Vet.App. 218, 222 (1995); Flash v. Brown, 8 Vet.App. 
332, 339-340 (1995) (Regarding the duty of VA to provide 
medical examinations conducted by medical professionals with 
full access to and review of the veteran's claims folder); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant).   

The Board must also ascertain whether a diagnosis is 
otherwise sufficient for VA purposes, as determined by 
applicable statute and regulation - an example of the latter 
being 38 C.F.R. § 3.304(f), and its requirements as to the 
use of DSM-IV.  

With regard to the medical opinion evidence, in June 1992, 
the veteran was examined by U.M., M.D.  The veteran then 
reported that (1) he saw combat in Korea for 17 months, and 
that (2) he occasionally had "flashbacks," but that the war 
had not been a problem.  The veteran was then diagnosed as 
having a depressive neurosis with panic attacks.  
Significantly for purposes of the Board's present review, the 
physician was not specifically requested to ascertain whether 
the veteran had, or did not have, PTSD; nor did he otherwise 
express any opinion as to whether the veteran had any 
psychiatric disorder that resulted from military service.  
Nonetheless, the veteran's report of having "flashbacks" is 
suggestive of PTSD symptoms.   

In February 1995, the veteran was reexamined by Dr. U.M.  The 
physician noted his prior examination of the veteran, and in 
large part reiterated earlier historical background.  
However, Dr. U.M. then reported that the veteran provided him 
much more detailed information as to how the war effected the 
veteran, including nightmares, flashbacks and poor sleep 
patterns.  Dr. U.M. reported the veteran's symptoms met the 
diagnostic criteria for PTSD.  

However, the factual predicate of Dr. U.M.'s opinion is not 
stated.  While the physician observed the veteran "saw 
combat" in Korea, and the veteran reported the most 
traumatic occurrence of that experience was "getting shot 
at," Dr. U.M. did not relate any specific mention of the 
"Freedom Bridge" bombing - the single incident which may be 
confirmed by the record.  Further, while the veteran had 
previously reported in June 1992 that his war experiences 
were not a problem, in February 1995, he reported that he 
"never got over it."    

While Dr. U.M. opined that the veteran's symptoms met the 
diagnostic criteria for PTSD, he also reported the veteran 
showed no evidence of hallucination, or suicidal or homicidal 
ideation.  There is no other information as to the diagnostic 
criteria enumerated in DSM-IV, which should have been 
ascertained, especially in light of the physician's prior 
report.  See 38 C.F.R. § 4.2 (If the findings on an 
examination report do not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.).

The veteran underwent a third VA mental disorders examination 
in May 2003, conducted by B.W., Ph.D., who found that the 
veteran's symptoms did "not clearly fit into diagnostic 
criteria for PTSD and [the] examiner [could not] state with 
any certainty that his symptoms are related to the trauma 
from the Korean War."  Dr. B.W.'s diagnosis was that of an 
"anxiety disorder, not otherwise specified."  

However, in the section of his report captioned "assessment 
of post(-)traumatic stress disorder," Dr. B.W. noted that: 

1.  the veteran's stressor involved seeing people 
floating and victims when he was involved in restoring a 
bridge;

2.  the veteran had unwanted memories, but that their 
frequency (i.e., not their existence) was difficult to 
ascertain;

3.  the veteran had "unpleasant nightmares" twice or 
thrice weekly, but was unable to remember them;

4.  the veteran was uncertain as to whether he had 
"flashbacks," but symptoms more akin to atypical panic 
attacks, and the veteran avoided television which the 
examiner reported as unsure whether such avoidance was 
geared to avoidance of arousal of PTSD, and;

5.  the veteran experienced hypervigilance and 
difficulty concentrating.  

Apart from noting that it was part of his review of the 
record, Dr. B.W. did not otherwise comment upon the previous 
diagnosis of PTSD rendered by Dr. U.M. Further, beyond 
commenting on the presence of the above-cited symptoms, Dr. 
B.W. left unclarified his observation of the veteran's 
avoidance of activities which aroused PTSD.

The Court has held that it is the Board's responsibility to 
evaluate the probative value of all medical and lay evidence.  
See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. 
Brown, 7 Vet. App. 36 (1994); see also Guerrieri v. Brown, 4 
Vet. App. 467, 470-471 (1993) (Observing that the evaluation 
of medical evidence involves inquiry into, inter alia, the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches).  

All three medical opinions are each individually, and in sum 
inadequate to render an informed decision as to whether the 
veteran has PTSD as defined by the DSM-IV and applicable 
regulation.  Accordingly, this matter is REMANDED to the RO 
via the AMC for the following development:

1.  The RO/AMC will ascertain if the 
veteran has received any VA, non-VA, or 
other medical treatment for the 
disorder(s) at issue that is not 
evidenced by the current record.  The 
veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO/AMC should then obtain 
these records and associate them with the 
claims folder.   

2.  The RO/AMC will also ascertain if the 
veteran has any other specific 
information with regard to any of his 
asserted stressors, and if so, the 
veteran should provide such specific 
information to include (a) the dates of 
such incidents within a 60 day time frame 
of their occurrence; (b) the names and 
ranks of witnesses to such incidents; (c) 
the names of casualties, and advised that 
"nicknames" are unsuitable for research 
purposes, and; (d) any other relevant and 
specific data as to the incidents he 
claims as stressors.

3.  Following receipt of such information 
from the veteran or from his counsel, the 
RO/AMC will take the following actions:

a.  Determine, based upon any 
further information obtained by the 
veteran or through his counsel, or 
that presently of record whether the 
veteran engaged in combat, and is 
therefore entitled to the 
presumptive provisions of 38 C.F.R. 
§ 3.304(d).  

b.  If it is determined that the 
presumptive provisions of 38 C.F.R. 
§ 3.304(d) are not met, then 
reexamine the evidence as to the 
veteran's account of the "Freedom 
Bridge" bombing in February 1952; 
as well as any other incidents 
claimed by the veteran to have 
caused PTSD, with due regard to the 
Court's rulings in Pentecost v. 
Principi, 16 Vet. App. 124 (2002) 
and Suozzi v. Brown, 10 Vet. App. 
307 (1997), as above.  Stated 
alternatively, if it is determined 
that he is not a "veteran of 
combat," determine whether the 
veteran sustained any in-service 
combat stressors.  In ascertaining 
such status, the RO/AMC will forward 
any further information to the U.S. 
Army and Joint Services, Records 
Research Center (JSRRC), 7701 
Telegraph Road, Kingman Building, 
Room 2C08, Alexandria, VA  22315-
3802.  

4.	Following receipt of such information, 
and in 
accordance with the provisions of 38 
C.F.R. § 4.2, return the claims folder to 
Dr. U.M. and to Dr. B.W., as identified 
above, and request that they provide any 
further clarifying detail for their 
opinions of in accordance with the 
provisions of 38 C.F.R. § 4.2 (If the 
findings on an examination report do not 
contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.).  

a.  Request that the physicians 
clarify their opinions of February 
1995 and May 2003, specifically 
addressing the additional 
information as to the bases for 
their opinions that are discussed 
above.  After any further review of 
the claims folder, the physicians 
are specifically requested to 
respond to the question (1) does the 
veteran have PTSD, as a result of 
one or more confirmed incidents of 
military service, and (2) if the 
veteran have any other mental 
disorder as a result of military 
service?  See 38 C.F.R. § 4.125. 

b.  If one or more of the physicians 
above are not available for further 
review of the claims folder and 
clarification of their opinions, or 
the RO/AMC determines that the 
evidence is not sufficient to grant 
service connection for PTSD or any 
other mental disorder as a result of 
military service, the RO/AMC will 
afford the veteran a VA mental 
disorders examination, to be 
conducted by two mental health care 
professionals, who will review the 
claims folder in conjunction with 
the examination, conduct any 
appropriate clinical testing, and 
who will respond to the question (1) 
does the veteran have PTSD, as a 
result of one or more confirmed 
incidents of military service, and 
(2) if the veteran does not have 
PTSD, does he have any other mental 
disorder as a result of military 
service?  See 38 C.F.R. § 4.125.  If 
it is determined that the veteran 
does not have PTSD or any other 
mental disorder as a result of 
military service, the examiners are 
specifically requested to attempt to 
clarify, if possible, the 
examination reports of February 1995 
and May 2003, as above.  

The RO/AMC should take such additional development action as 
it deems proper with respect to the claims.  Following such 
development, the RO should review and readjudicate the claim.  
See 38 C.F.R. § 4.2 (If the findings on an examination report 
do not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes.).  If any such action does not resolve 
the claims, the RO shall issue the veteran a Supplemental 
Statement of the Case.  Thereafter, the case should be 
returned to the Board, if in order.
 
The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).



While no action is required of the veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  

The veteran is advised that it is his responsibility to 
report for the examinations and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2003).  In 
the event that the veteran does not report for the 
aforementioned examinations, documentation should be obtained 
which shows that notice scheduling the examinations was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



 Department of Veterans Affairs


